Citation Nr: 1101348	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  07-22 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for degenerative joint 
disease (DJD) of the right knee, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to December 
1977.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the Veteran's claim for an 
increased evaluation above 10 percent for DJD of his right knee.  

In July 2009, the Veteran, accompanied by his spouse and 
representative, appeared at the VA Central Office to present oral 
testimony and evidence in support of the appeal at a hearing 
conducted by the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing has been duly associated with the 
Veteran's claims file for consideration by the Board.

In April 2010, the Board remanded the issue of entitlement to an 
increased evaluation above 10 percent for DJD of the right knee 
for further evidentiary and procedural development.  Following 
this development, the 10 percent evaluation assigned for DJD of 
the right knee was confirmed and continued in an August 2010 
rating decision/supplemental statement of the case.  The case was 
thereafter returned to the Board in September 2010 and the 
Veteran now continues his appeal.


FINDINGS OF FACT

DJD of the right knee is currently manifested by subjective 
complaints of pain on motion with functional impairment and 
objective evidence showing limitation of motion due to pain to no 
more than 10 degrees on extension and 85 degrees on flexion.




CONCLUSION OF LAW

The criteria for an evaluation above 10 percent for DJD of the 
right knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5003, 5260, 5261 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

The Board notes at the outset that, in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence is 
needed in order to substantiate a claim, as well as a duty to 
assist claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Generally, the notice requirements of a claim have five elements: 
veteran status, existence of a disability, a connection between 
the veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  VCAA notice must also: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request that the claimant provide 
any evidence in his possession that pertains to the claim.  See 
38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  During the course of the appeal, § 3.159(b) was 
revised and the requirement that VA request that the claimant 
provide any evidence in his possession that pertains to the claim 
was removed from the regulation.

The increased rating claim at issue was filed in June 2005.  VCAA 
notice letters were subsequently dispatched to the Veteran in 
July 2005 and August 2005, prior to the November 2005 rating 
decision now on appeal, with a subsequent notice letters 
dispatched during the course of the appeal in January 2008 and 
July 2008.  These letters address the increased rating issue on 
appeal and, collectively, satisfy the above-described mandates, 
as well as the requirements that the Veteran be informed of how 
VA calculates degree of disability and assigns an effective date 
for the disability, as prescribed in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  To the extent that there were any defects 
in the timing of the notice, these defects were cured by the RO's 
subsequent readjudications of the increased rating claim, most 
recently in the rating decision/supplemental statement of the 
case dated in August 2010.  See Medrano v. Nicholson, 21 Vet. 
App. 165, 169 (2007).

In addition, the duty to assist the Veteran has been satisfied in 
this case.  During the course of this appeal, the evidentiary 
record was developed with regard to the Veteran's claim for a 
rating increase for DJD of his right knee, including obtaining 
records pertaining to his successful recent claim for Social 
Security Administration (SSA) disability benefits and relevant 
treatment records and examination reports addressing the severity 
of his service-connected right knee disability due to arthritis 
for the period covering one year prior to the date of his claim 
to reopen to a rating increase (i.e., June 2004) to the most 
recent treatment note on record in June 2010.   The orthopedic 
examination reports of record present an objective assessment of 
the severity of the Veteran's right knee DJD using clinical terms 
of quantification prescribed by the applicable rating criteria.  
The opinions and clinical observations presented have been 
supported by medical rationales most of the examinations 
conducted in the course of this claim, particularly the most 
recent ones, were performed with the Veteran's claims file 
available for review by the examiner, such that the findings 
presented were made in the context of the Veteran's relevant 
clinical history.  Any deficit in this regard is compensated by 
the completeness of the evidentiary record, which permits the 
Board, as finder of fact, to be able to determine the state of 
the disability at issue during the pertinent appellate period.  
Therefore, the medical examinations of record are deemed to be 
adequate for VA rating purposes.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 
124 (2007).       

All relevant records pertinent to the appellate period at issue 
appear to be in the Veteran's claims file and have been reviewed 
by both the RO and the Board in connection with his claim.  The 
VA has apparently undertaken all reasonable efforts in good faith 
to adequately develop the evidence.  Nothing in the record 
indicates that the Veteran has identified the existence of any 
other relevant evidence that is not associated with the claims 
file.  He and his representative have had the opportunity to 
present evidence and argument in support of the claim throughout 
this appeal.  Thus, in view of the evidentiary development that 
has already been undertaken during the course of this appeal, the 
Board finds that the duty to assist has been satisfied in this 
case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved in 
favor of the claimant.  Reasonable doubt is doubt which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  38 C.F.R. §§ 3.102, 4.3 (2010).  The question is whether 
the evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).

In this, and in other cases, only independent medical evidence 
may be considered to support medical findings.  The Board is not 
free to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Here, 
nothing on file shows that the Veteran has the requisite 
knowledge, skill, experience, training, or education to render a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, his contentions alone cannot constitute 
competent medical evidence.  38 C.F.R. § 3.159(a)(1) (2010).

Increased ratings - disabilities of the knee due to DJD

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the Veteran's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10 (2010).  Where there is a reasonable doubt as to 
the degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. §§ 3.102, 4.3 (2010).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  The use of manifestations not resulting from service-
connected disease or injury in establishing the service-connected 
evaluation and the evaluation of the same manifestation under 
different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2010).  
When an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 (2010).  
In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  38 C.F.R. § 
4.21 (2010).  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., Parts 3 
and 4, whether or not they were raised by the Veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

While the Veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the United States Court of Appeals for Veterans Claims 
(Court) has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

With regard to the right knee disability at issue, historically, 
the Veteran was granted service connection for residuals of a 
right knee injury in a November 1978 rating decision.  Over time, 
his right knee disability progressively worsened, necessitating 
surgical repair.  By rating decision of April 1999, his 
disability was diagnostically rated as status post medial 
meniscus repair times two, with arthroscopy and high tibial 
osteotomy with internal fixation, right knee.  Ultimately, by 
rating decision of February 2002, the Veteran was awarded service 
connection and a 10 percent rating for degenerative joint disease 
of the right knee as a separately ratable disability from the 
aforementioned post-surgical repair residuals.  [See VAOPGCPREC 
23-97 (July 1, 1997): A knee disability may be rated under both 
the Diagnostic Code for arthritis and the Diagnostic Code for 
joint instability.  The VA Office of the General Counsel held 
that a claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257 of 38 
C.F.R. § 4.71a.  The Office of the General Counsel noted that 
Diagnostic Code 5257 specifically addressed only instability of 
the knee and Diagnostic Code 5003 specifically addressed only 
arthritis and disability from arthritis due to limitation of 
range of motion.  The Office of the General Counsel determined 
that because these Diagnostic Codes applied either to different 
disabilities or to different manifestations of the same 
disability, the evaluation of knee dysfunction under both Codes 
would not amount to pyramiding (i.e., evaluating the same 
disability under various diagnoses) which was to be avoided under 
38 C.F.R. § 4.14.]

The Board notes the above distinction because the only matter 
currently before it on appeal is the 10 percent rating assigned 
to the Veteran's right knee DJD.  The Board notes in passing that 
the 30 percent rating assigned for status post medial meniscus 
repair time two, with arthroscopy and high tibial osteotomy 
(resulting in some shortening of the right lower extremity as 
compared to the left) with internal fixation (with retained 
screws and appliances), right knee (which also, presumably, 
includes the residual surgical scars), is based on recurrent 
subluxation and lateral instability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, and that this rating is not presently 
subject to appellate review by the Board.  

Having defined the issue and narrowed the focus of the Board's 
review only to the pertinent clinical evidence addressing 
limitation of motion of the right knee due DJD, the Board notes 
the Veteran's basic contention that his service-connected DJD of 
the right knee is productive of a level of impairment greater 
than that which is reflected by the 10 evaluation presently 
assigned for the period commencing in June 2004.  A thorough 
evaluation of a musculoskeletal or orthopedic disability for 
rating purposes requires consideration of any functional loss due 
to pain, incoordination, weakness, or fatigability.  
38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The applicable rating criteria for evaluating the Veteran's right 
knee DJD are contained in 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010, 5256, 5260, 5261, and 5262.  These provide the 
following: 

501
0
Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as arthritis, degenerative
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2010).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved (DC 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 percent and 10 percent ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 percent and 10 percent ratings based on X-ray 
findings, above, will not be utilized in rating conditions listed 
under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010)

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° or 
more
60

In flexion between 20° and 45°
50

In flexion between 10° and 20°
40

Favorable angle in full extension, or in slight flexion 
between 0° and 10°  
30
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2010)

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010)

526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2010)

To give the Veteran every consideration in connection with the 
matter on appeal, the Board must consider all potentially 
applicable Diagnostic Codes under § 4.71a in rating the Veteran's 
disability.  See, e.g., Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (the assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case"), and 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (one 
Diagnostic Code may be more appropriate than another based on 
such factors as the Veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology).



Factual background and analysis

VA clinical records pertinent to the time period from June 2004 to 
the present show that the Veteran received ongoing outpatient 
treatment several times per year for complaints of right knee pain 
with functional impairment due to subjective pain with joint 
fatigue, loss of endurance, and limitation of motion.  Pain was 
subjectively characterized as being from 8 - 10 on a scale of 1 to 
10, with 10 being the most intense, and exacerbated by weather 
changes and prolonged standing and walking.  Treatment included 
pain medications, physical therapy, and several corticosteroid 
injections directly into the affected right knee joint.  The 
Veteran's medical records also reflect a non-overnight visit to 
the emergency room in May 2010 because of heightened right knee 
pain, for which the Veteran was prescribed medication and follow-
up consultation in May 2010 to discuss his candidacy for a right 
total knee arthroplasty (TKA).  The surgical consultation report 
shows that conventional modalities of treatment for his right knee 
disability were deemed to have been exhausted, but he was advised 
to lose at least 30 more pounds of weight before a TKA could be 
seriously considered as a treatment option.  The Veteran used a 
cane, wore a supportive neoprene brace around his right knee, and 
used prescription pain medications to alleviate his joint pain.  
Examination reports pertinent to the period at issue show that the 
functional effects of his right knee disability due to arthritis 
included moderate impairment of his ability to attend to his 
personal hygiene (i.e., bathing, dressing himself, using the 
toilet), severe impairment of his ability to perform chores and 
engage in shopping and traveling, and complete prevention from 
engaging in exercise and sports and recreational activities.  The 
disability did not impose any impairment on his ability to feed 
and groom himself.

X-rays of the Veteran's right knee from this time period show the 
presence of degenerative changes, which included ossific fragments 
along the lateral and medial tibial plateaus and moderate joint 
space narrowing of the medial compartment.  Examinations of his 
right knee during the period at issue collectively demonstrate 
that his right lower extremity muscle strength was diminished.  No 
ankylosis or ankylosis-like impairment of the right knee was 
clinically observed.  Factoring in limitation of motion due to 
pain and fatigue from sustained use, the clinical evidence 
indicates extension to only 10 degrees at worst, limited by pain, 
and flexion to 85 degrees at worst, but with pain and limited 
endurance on ambulation.  Pain was reportedly present throughout 
the entire span of flexion and extension.  Crepitus, clicking, and 
joint grinding was observed. 

Hearing testimony from the Veteran and his spouse, which was 
presented before the Board in July 2009, and written statements 
submitted by the Veteran and his spouse in support of his claim 
during this appeal, indicate that the Veteran experienced severe 
arthritic right knee pain on a daily basis, which limited his 
capacity to engage in sustained physical activities, prevented him 
from engaging in recreational activities he had previously 
enjoyed, and adversely affected his mood and psychiatric outlook, 
as well as his capacity to perform his job as a truck driver.  He 
indicated that he had been laid off from his job in March 2009. 

Up until March 9, 2009, the Veteran was employed as a truck 
driver, before finally retiring on disability.  Prior to then, VA 
records indicate that he had to be medically excused from work in 
June 2005 and was deemed as early as July 2005 to be no longer 
able to lift more than 20 pounds of weight, climb stairs, or 
perform his duties as a truck driver on a full-time basis because 
of his knee disability, although this also included his residuals 
of surgical repair of his damaged right knee cartilage, which is 
not at issue in the current appeal.  The Veteran was not deemed to 
have been precluded from sedentary employment because of his right 
knee.  SSA records associated with the claim show that he was 
deemed to have been disabled as of this date a result of disorders 
of the muscle, ligament, and fascia, and hypertension.  

The Board has considered the above evidence and finds that upon 
application of the relevant Diagnostic Codes, there is no 
clinical basis to assign a rating above 10 percent for the 
Veteran's DJD of the right knee for the period from June 2004 to 
the present.  To be assigned a rating above 10 percent according 
to the applicable Diagnostic Codes, the clinical facts must 
demonstrate limitation of flexion to 30 degrees or more, 
limitation of extension to 15 degrees or more, or ankylosis, or 
malunion of the tibia and fibula with marked or moderate knee 
disability.  None of these aforementioned conditions or symptoms 
is clinically demonstrated to have been manifest during the time 
period in question, such that assignment of an evaluation greater 
than 10 percent would be warranted.  To the extent that it may be 
argued that the Veteran's receipt of prescription medication for 
knee pain and his candidacy for a right TKA is evidence 
indicating severe painful motion, the Board nevertheless notes 
that the DJD is not responsible by itself for the aforementioned 
situation, as there are substantial contributory factors to the 
Veteran's current level of right knee impairment attributable to 
his status post medial meniscus repair, which is not currently at 
issue and which produces impairment that is separately ratable 
from the impairment attributable to DJD alone.  The clinical 
evidence tends to demonstrate that the limitation of motion of 
the right knee caused by DJD, even factoring in limitation due to 
pain and functional loss, does not more closely approximate the 
criteria for an evaluation above 10 percent under the applicable 
Diagnostic Codes.  Therefore, in view of the foregoing 
discussion, the Veteran's claim for an increased rating above 10 
percent for DJD of the right knee for the period from June 2004, 
to the present, is denied.  Because the evidence in this case is 
not approximately balanced with respect to the merits of the 
claim, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular consideration for a service-connected right knee 
disability for the period from July 1, 2008.

The Board finds that there is no evidence of an exceptional or 
unusual disability picture associated with the Veteran's service-
connected DJD of the right knee, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  The clinical evidence establishes 
that the Veteran's primary disabling condition with respect his 
employability is his knee disability due to the combined  effects 
of joint instability from meniscal damage as well as DJD, but the 
DJD does not, in and of itself, render the Veteran unable to 
pursue his vocation.  The SSA records themselves indicate that 
there was more than just right knee arthritis that rendered the 
veteran unable to work, as it attributed his disabled status as 
being due to disorders of his muscle, ligaments, and fascia, as 
well as hypertension.  As the Veteran's right knee DJD, by 
itself, is not demonstrated to produce a greater impact on his 
occupational capacity that renders impractical the criteria 
contemplated by the applicable rating schedule as contained in 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261, and 
5262, the current state of his impairment due to DJD of the right 
knee is adequately contemplated in the criteria for the 10 
percent schedular evaluation presently assigned.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board is not 
required to discuss the possible application of an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) (2010).  
See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. 
Principi, 4 Vet. App. 53 (1993).

Entitlement to a TDIU pursuant to a implied claim raised by the 
record per Rice v. Shinseki, 22 Vet. App. 447 (2009)

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 
(2009), a case decided during the pendency of the currently 
appeal, the Court held that a claim of entitlement to a TDIU is 
part of an increased rating claim when such claim is raised by 
the record.  Although the Veteran's inability to work in his 
chosen vocation as a truck driver was noted and thus a TDIU claim 
was duly raised by the record during the course of the increased 
rating claim at issue, the TDIU claim was, in fact, addressed, 
adjudicated, and denied in an October 2008 rating decision that 
was rendered during the course of this claim.  The TDIU claim 
having been adjudicated and no timely appeal of the October 2008 
rating decision having been filed, the Board need not further 
address this aspect of the claim.




ORDER

An increased evaluation above 10 percent for DJD of the right 
knee is denied.



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


